ICJ_074_TransborderArmedActions_NIC_HND_1986-10-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 22 OCTOBER 1986

1986

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 22 OCTOBRE 1986
Official citation :

Border and Transborder Armed Actions
(Nicaragua v. Honduras), Order of 22 October 1986,
LC.J. Reports 1986, p. 551.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
(Nicaragua c. Honduras), ordonnance du 22 octobre 1986,
C.LJ. Recueil 1986, p. 551.

 

Sales number 524
Ne de vente :

 

 

 
22 OCTOBER 1986

ORDER

BORDER AND TRANSBORDER ARMED ACTIONS
(NICARAGUA v. HONDURAS)

ACTIONS ARMEES FRONTALIERES ET TRANSFRONTALIERES
(NICARAGUA c. HONDURAS)

22 OCTOBRE 1986

ORDONNANCE
1986

551

INTERNATIONAL COURT OF JUSTICE

YEAR 1986

22 October
General List

No. 74

22 October 1986

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER

Present : President NAGENDRA SINGH ; Vice-President DE LACHARRIERE ;
Judges Lacus, Rupa, ELIAS, ODA, AGO, SETTE-CAMARA,
SCHWEBEL, Sir Robert JENNINGS, MBAYE, BEDJAOUI, NI, EVENSEN,
TARASSOV ; Registrar TORRES BERNARDEZ.

The International Court of Justice,
Composed as above,

Having regard to Article 48 of the Statute of the Court,
Having regard to Articles 31, 40, 44, 48 and 79 of the Rules of Court,

Having regard to the Application filed by the Republic of Nicaragua in
the Registry of the Court on 28 July 1986, instituting proceedings against
the Republic of Honduras ;

Whereas the Republic of Honduras was on the same day informed by
telegram of the filing of the Application, and of the submissions made
therein, and was immediately sent a copy of it ;

Whereas in a letter dated 29 August 1986 the Minister for External
Relations of Honduras informed the Court that in his Government’s view
it had no jurisdiction over the matters raised by the Application, and

4
552 ARMED ACTIONS (ORDER 22 X 86)

expressed the hope that the Court would first confine the written proceed-
ings to the issues of jurisdiction and admissibility ;

Whereas the Parties have appointed as agents their respective Ambassa-
dors in The Hague, namely Mr. Carlos Argiiello Gomez for the Republic of
Nicaragua and Mr. Mario Carias for the Republic of Honduras :

Whereas the Parties are agreed that the issues of jurisdiction and admis-
sibility should be dealt with at a preliminary stage of the proceedings ;

Whereas it is necessary for the Court to be informed at that stage of all
the contentions and evidence of fact and law on which the Parties rely in
that connection ;

Taking into account the agreement concerning the procedure expressed
by the Parties, consulted under Article 31 of the Rules ;

Decides that the first pleading shall be a Memorial by the Republic of
Honduras dealing exclusively with the issues of jurisdiction and admissi-
bility, and that the Republic of Nicaragua shall in reply submit a Counter-
Memorial confined to the same issues ;

Fixes the following time-limits for the filing of those pleadings :

23 February 1987 for the Memorial of Honduras ;
22 June 1987 for the Counter-Memorial of Nicaragua ;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-second day of October, one thou-
sand nine hundred and eighty-six, in three copies, of which one will be
placed in the archives of the Court, and the others transmitted to the
Government of the Republic of Nicaragua, and to the Government of the
Republic of Honduras, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
